914 F.2d 248Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony J. RANKINE, Petitioner,v.UNITED STATES IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 89-1058.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1990.Decided Sept. 20, 1990.Rehearing and Rehearing In Banc Denied Oct. 16, 1990.

On Petition for Review of an Order of the Immigration and Naturalization Service.  ( Axa-skk-mre)
Anthony J. Rankine, petitioner pro se.
Donald E. Keener, Robert Leigh Bombaugh, Stewart Deutsch, David John Kline, Office of Immigration Litigation, United States Department of Justice, Washington, D.C., William Kummings, Immigration and Naturalization Service, Washington, D.C., for Respondent.
I.N.S.
AFFIRMED.
PER CURIAM:


1
Anthony J. Rankine petitions for review of a decision by the Board of Immigration Appeals.  Pursuant to 8 C.F.R. Sec. 3.1(d)(1-a)(i), the Board summarily dismissed Rankine's appeal of an immigration judge's order that he be deported.  In his notice of appeal to the Board, Rankine identified only conclusory reasons that would justify the Board's overturning the immigration judge's decision.  Further, Rankine failed to file with the Board a brief in which he might have set forth his position in detail.  Under these circumstances, the summary dismissal of his appeal was entirely appropriate.   See Athehortua-Vanegas v. INS, 876 F.2d 238, 240-41 (1st Cir.1989).  As the dispositive issue recently has been decided authoritatively, we dispense with oral argument.  The decision of the Board is affirmed.*


2
AFFIRMED.



*
 Any allegations concerning counsel's performance rendering the proceedings fundamentally unfair should be raised in a motion to reopen and for stay of deportation filed with the Board.  See Lozada v. INS, 8576 F.2d 10 (1st Cir.1988);  Matter of Lozada, Interim Decision No. 3059 (BIA Apr. 13, 1988)